DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Double Patenting
Applicant is advised that should claims 1, 2-3 and 6-7 be found allowable, claims 15, and 16-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1, 5, 8, and 15 are objected to because of the following informalities:
Claim 1 recites “aerosol port exit” in line 9. It is understood that “aerosol port exit” is referring to be the “aerosol capturing port exit” found in line 11. For consistency purposes, “aerosol port exit” should be revised to read “aerosol capturing port exit”. 
Claim 5 recites “1 [4]” in line 1 where applicant does not have proper deletion marks to remove “4”. Correct deletion marks should be double brackets (See MPEP Section 1.121(C)(2)) and .  
Appropriate correction is required.
Claim 8 recites “first aerosol port exit” in line 9. It is found that the “aerosol port exit” is supposed to be the “first aerosol capturing port exit” as iterated in line 11. For consistency purposes, it should be revised to read “first aerosol capturing port exit”. Further, claim 8 recites “second aerosol port exit” in line 18. It is found that the “second aerosol port exit” is supposed to be the “second aerosol capturing port exit” as iterated in line 20. For consistency purposes, it should be revised to read “second aerosol capturing port exit”.
Claim 15 recites “aerosol port exit” in line 9. It is found that the “aerosol port exit” is supposed to be the “aerosol capturing port exit” as iterated in line 11. For consistency purposes, it should be revised to read “aerosol capturing port exit”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassil (US Patent No. 6186783 B1). 
	Regrading Claim 1 and 15, Brassil teaches a disposable dental aerosol device which is fully capable of  insertion into a dental valve having a circular ledge (Abstract in lines 1-4 references the hand piece being an aerosol device as it is used for suction, and Fig. 1, reference label 20 shows screw threads indicating that it can be removable and as such can be disposable after use. 
a body (See Annotated Figure A of Fig. 3) having a tip receiving end (Fig. 1, label 19), a valve receiving end (Fig. 1, label 20) having a circular stop (Fig. 1, At the end of reference label 20 where one would screw the attachment into a device is found to have a reduced diameter and as such, is capable of stopping the device to go any further into the hand piece. Further, it is known that that screw threads are circular to function hence the stop is circular as well; See Annotated Figure D of Fig. 1), a central lumen (Fig. 2, label 26 and extends through the space to the end of the reference label 14 in Fig. 3) formed between the tip receiving end (Fig. 1, label 19) and the valve receiving end (Fig. 1, label 20), and a funnel (Fig. 1, label 40) at the tip receiving end (Fig. 1, label 19), the valve receiving end movable within the dental valve (the valve receiving end is moveable within the dental valve wherein the device can be screwed and unscrewed from the dental valve by the valve receiving end as described earlier); 
an aerosol capturing port (Annotated Figure B of Fig. 4 where it forms the aerosol capturing port lumen noted by reference label 28) having an aerosol capturing port lumen (Fig. 3-4, label 28 extended to 14); and 
an aerosol capturing port entrance (Annotated Figure C of Fig. 3 denotes the aerosol capturing port entrance in which the air enters through the funnel) opening formed in the funnel (Fig. 3, label 40) and 
an aerosol capturing port exit opening (Annotated Figure C of Fig. 3 denotes the central lumen and the aerosol capturing port lumen to reference label 14 and exits out towards the reference label 20 through the defined aerosol capturing port exit. As such, it can be said to be formed in the central lumen) formed in the central lumen (Fig. 2, label 26 and extends through the space 
the aerosol capturing port exit opening adjacent to the valve receiving end (See Annotated Figure C of Fig. 3 wherein the valve receiving end is label 20) and being movable relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either tightly screwing the valve onto the valve receiving end or loosely screwing the valve onto the valve receiving end. By having the valve receiving end loosely attached to the valve, external air would affect the suction pressure through the disposable dental aerosol device by reducing the suction power. On the other hand, by ensuring the valve is tightly screwed onto the valve receiving end, the suction power would increase in comparison).

    PNG
    media_image1.png
    733
    407
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    296
    356
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    736
    456
    media_image3.png
    Greyscale
 
Annotated Figure C

    PNG
    media_image4.png
    377
    447
    media_image4.png
    Greyscale

Annotated Figure D
	Regarding Claims 2 and 16, Brassil teaches the claimed dental aerosol device of claims 1 and 15, and further discloses the funnel (Fig. 1, label 40) has a circular opening (Fig. 2, label 40, shows the circular opening of the funnel). 
	Regarding Claims 6, 7, 18 and 20, Brassil teaches the claimed dental aerosol device of claims 1 and 15, and further discloses the funnel (Fig. 1, label 40) flares outwardly from the body (Fig. 3 shows it flaring out from the rest of the hand piece) and the funnel is wider than the body to capture aerosol (Fig. 3 shows the funnel diameter is wider than the body).  
Claims 8-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassil (US Patent No. 6186783 B1).
Regarding Claim 8, La Rocca discloses a disposable dental aerosol device which is fully capable of insertion into a dental valve, the dental valve having a circular ledge (Abstract where the dental aerosol device is capable of being disposable; Further, the dental valve is found to not be positively required 
a body (Fig. 4, label 1) having a tip receiving end (See Annotated Figure F of Fig. 3), a valve receiving end (See Annotated Figure F of Fig. 3) having a circular stop (See Annotated Figure I of Fig. 3 where a figurative valve is shown to how it would connect to the circular stop of the aerosol device), a central lumen formed between the tip receiving end and the valve receiving end (See Annotated Figure F of Fig. 3), and a funnel (Fig. 2, label 4) at the tip receiving end (See Annotated Figure F of Fig. 3), the valve receiving end movable within the dental valve (the device can be movable wherein the device can be removed or fitted into the device and as such the valve receiving end would be movable);
a first aerosol capturing port having a first aerosol capturing port lumen (See Annotated Figure G of Fig. 3 where the aerosol capturing port comprises the aerosol capturing port lumen and the aerosol capturing port entrance opening and the area shaded in grey is the aerosol capturing port lumen); a first aerosol capturing port entrance opening formed in the funnel (See Annotated Figure G of Fig. 3) and a first aerosol port exit opening formed in the central lumen with the first aerosol capturing port lumen spanning between the first aerosol capturing port entrance opening and the first aerosol capturing port exit opening lumen (See Annotated Figure G of Fig. 3), and the first aerosol port exit opening being perpendicular to the first aerosol capturing port entrance (See Annotated Figure H of Fig. 3);
the first aerosol capturing port exit opening adjacent to the valve receiving end (See Annotated Figure F and G of Fig. 3) and being movable relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either fitting the valve onto the valve receiving end or loosely fitting the valve onto the valve receiving end. By having the valve receiving end loosely attached 
a second aerosol capturing port having a second aerosol capturing port lumen (See Annotated Figure G of Fig. 3 where the aerosol capturing port comprises the aerosol capturing port lumen and the aerosol capturing port entrance opening and the area shaded in grey is the aerosol capturing port lumen); and
a second aerosol capturing port entrance opening formed in the funnel (See Annotated Figure G of Fig. 3) and a second aerosol port exit opening formed in the central lumen with the second aerosol capturing port lumen spanning

    PNG
    media_image5.png
    610
    575
    media_image5.png
    Greyscale

Annotated Figure F 

    PNG
    media_image6.png
    518
    612
    media_image6.png
    Greyscale

Annotated Figure G

    PNG
    media_image7.png
    518
    612
    media_image7.png
    Greyscale

Annotated Figure H 

    PNG
    media_image8.png
    680
    822
    media_image8.png
    Greyscale

Annotated Figure I 
Regarding Claim 9, La Rocca teaches the claimed dental aerosol device of claim 8 and La Rocca further discloses the funnel has a circular opening (Fig. 2 of La Rocca).
Regarding Claim 12, La Rocca teaches the claimed dental aerosol device of claim 8 and La Rocca further discloses the second aerosol capturing port exit opening being adjacent to the valve receiving end (See Annotated Figure F and G of Fig. 3) and being movable relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either fitting the valve onto the valve receiving end or loosely fitting the valve onto the valve receiving end. By having the valve receiving end loosely attached to the valve, external air would affect the suction pressure through the disposable dental aerosol device by reducing the suction power. On the other hand, by ensuring the valve is tightly fitted onto the valve receiving end, the suction power would increase in comparison). 
13-14, La Rocca teaches the claimed dental aerosol device of claim 8 and La Rocca further discloses the funnel flares outwardly from the body and the funnel is wider than the body to capture aerosol (Fig. 4 of La Rocca). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassil (US Patent No. 6186783 B1) in view of Wiliams (US Publication No. 20140170595). 
Regarding Claims 3 and 17, Brassil teaches the claimed dental aerosol device of claims 1 and 15. However, Brassil is silent to the body being constructed of plastic. 
Williams teaches a device in the same field of endeavor of suction devices and discloses the body being constructed of plastic to reduce overall cost (Par. [0019] mentions that the entire device to be made of plastic).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the body material of Brassil to be made of plastic as taught by Williams to reduce the cost of device. 
Regarding Claims 4-5 and 19, Brassil and Williams teaches the claimed invention and Williams further discloses the body being made of plastic (Par. [0019] of Williams). Further, Williams teaches an antimicrobial agent being incorporated into the disposable aerosol device to reduce bacterial growth (Par. [0018] of Williams) which Brassil is silent to.
. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Rocca (US Patent No. 4865545) in view of Williams (US Publication No. 20140170595 A1).
Regarding Claim 10, La Rocca teaches the claimed dental aerosol device of claim 8. However, both are silent to the body being constructed of plastic.
Williams teaches a device in the same field of endeavor of suction devices and discloses the body being constructed of plastic to reduce overall cost (Par. [0019] mentions that the entire device to be made of plastic).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the body material of La Rocca to be made of plastic as taught by Williams to reduce the cost of device. 
Regarding Claim 11, La Rocca teaches the claimed dental aerosol device of claim 8. However, both are silent to an antimicrobial agent is incorporated into the disposable dental aerosol device. 
Williams teaches a device in the same field of endeavor of suction devices and discloses an antimicrobial agent being incorporated into the disposable aerosol device to reduce bacterial growth (Par. [0018] of Williams).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the disposable dental aerosol device of La Rocca to incorporate an anti-microbial agent as taught by Williams to reduce bacterial growth within the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772